470 So. 2d 1330 (1985)
Ex parte Samuel Lee FELDER.
(In re: Samuel Lee Felder v. State of Alabama.)
84-108.
Supreme Court of Alabama.
March 15, 1985.
Rehearing Denied May 10, 1985.
George W. Cameron, Montgomery, for petitioner.
Charles A. Graddick, Atty. Gen., and P. David Bjurberg and William D. Little, Asst. Attys. Gen., for respondent.
PER CURIAM.
Having read and considered the record, together with the briefs and arguments of counsel, this Court has concluded that the judgment of the Court of Criminal Appeals (Felder v. State, 470 So. 2d 1321 (Ala.Crim. App.1984)), must be affirmed. A.R.A.P. 39(k).
AFFIRMED.
All the Justices concur.